UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6186


JEROME WILL JAMES,

                Petitioner – Appellant,

          v.

SOUTH CAROLINA DEPARTMENT    OF   CORRECTIONS;   WARDEN   OF   LEE
CORRECTIONAL INSTITUTION,

                Respondents – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   David C. Norton, Chief District
Judge. (0:08-cv-04079-DCN)


Submitted:   May 20, 2010                   Decided:      May 27, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Will James, Appellant Pro Se.   Samuel Creighton Waters,
Assistant  Attorney  General,   Donald  John   Zelenka,  Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jerome Will James seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate       of     appealability.           See    28     U.S.C.

§ 2253(c)(1) (2006).           A certificate of appealability will not

issue     absent     “a    substantial        showing     of     the   denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,    537    U.S.   322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and    conclude    that    James    has      not   made   the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3